Citation Nr: 0307759	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for localized 
degenerative arthritis around C-1.

2.  Entitlement to service connection for cervical 
musculature damage.

3.  Entitlement to an evaluation in excess of 10 percent for 
scars of the neck and back of head, with retained foreign 
body.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in its previous decision of March 2001, the Board granted 
service connection for scars of the neck and back of the head 
with retained foreign body at C1, and remanded the case for 
additional development and adjudication of the issue of 
service connection for headaches and dizziness, localized 
degenerative arthritis around C-1, and cervical musculature 
damage as secondary to the veteran's in-service shell 
fragment wound.  The record thereafter reflects that 
following the receipt of additional private medical records 
and additional Department of Veterans Affairs (VA) 
examination in February 2003, the regional office (RO) 
granted service connection for headaches and dizziness in a 
rating decision in February 2003.  Thus, the remaining issues 
for current appellate review are entitlement to service 
connection for localized degenerative arthritis around C-1 
and cervical musculature damage as secondary to the veteran's 
in-service shell fragment wound.

The action requested in the Board's remand has been 
accomplished to the extent possible and the remaining issues 
are ready for final appellate disposition.

The Board further notes that while in remand status, in a 
February 2003 "supplemental statement of the case," the RO 
also adjudicated the issue of entitlement to an evaluation in 
excess of 10 percent for scars of the neck and back of head, 
with retained foreign body, and that the veteran apparently 
filed a notice of disagreement (NOD) with this determination 
that same month.  (While the claims file also reflects that 
the notice that granted service connection for headaches and 
dizziness and assigned a 10 percent rating also could have 
been the subject of the veteran's NOD, since the date of the 
notice is one day after receipt of the NOD, the Board finds 
that the NOD most likely applies to the February 2003 
supplemental statement of the case).  However, since the 
February 2003 "supplemental statement of the case" was the 
initial decision on the issue of entitlement to an evaluation 
in excess of 10 percent for scars of the neck and back of 
head, with retained foreign body, the veteran's NOD can not 
constitute a substantive appeal, and under Manlincon v. West, 
12 Vet. App. 238 (1999), this matter must be remanded to the 
RO for the issuance of a statement of the case.  The 
veteran's February 24, 2003, NOD cannot apply to the February 
26,2003, notification of the  rating that granted a 10 
percent rating for headaches and dizziness.  Accordingly, 
there is no NOD to the  rating decision granting the 10 
percent rating for headaches and dizziness.  (The  
representative's brief of March 6, 2003, cannot be construed 
as a NOD because it was not filed at the RO.)  

FINDINGS OF FACT

1.  There is no evidence of a current diagnosis of localized 
degenerative arthritis around C-1 that has been established 
by X-ray findings.  

2.  Cervical musculature damage is related to service-
connected disability.


CONCLUSIONS OF LAW

1.  Localized degenerative arthritis around C-1 is not 
causally related to service or service-connected disability.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.10 (2002).  

2.  Cervical musculature damage is causally related to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.10 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
veteran was furnished VA medical examination to ascertain all 
residual disability attributable to the in-service shell 
fragment wound to the base of the skull.  In addition, the 
veteran has been advised of the results of this examination 
and of the fact that such examination did not reveal the 
existence of arthritis in the cervical spine.  Thus, the 
veteran was clearly aware of the steps the RO had taken to 
develop his claim and the steps that he needed to take in 
light of the results of the RO's actions.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the veteran has been provided 
with the applicable laws and regulations and that there is no 
indication that there are any outstanding pertinent records 
or documents that have not been obtained or that have not 
already been addressed in documents contained within the 
claims file.  Moreover, with the Board's decision to grant 
service connection for cervical musculature damage, any 
failure to notify and/or develop this claim cannot be 
considered prejudicial to the veteran.  Therefore, based on 
all of the foregoing, the Board finds that further 
notification and/or development in this matter is not 
required under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be established if a disability is 
causally related to service-connected disability.  38 C.F.R. 
§ 3.310 (2002).

In addition, when a veteran service 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2002).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

An initial claim for service connection for residuals of a 
shell fragment wound to the base of the skull was received 
from the veteran in October 1998.  On his claim, the veteran 
indicated that he had been treated for a shrapnel wound to 
the back of his skull between March 1970 and May 1970 at the 
24th Evacuation Hospital in Vietnam.  He also stated that D. 
W. knew the facts about his injury, and that he received 
treatment from Dr. B. for shrapnel wounds to the back of his 
skull.  On a supporting statement, the veteran reported that 
he had been wounded in Vietnam in March 1970, and that he had 
been treated by D. W.  He stated that he was then taken to 
the 24th Evacuation Medical Hospital in Long Binh in Vietnam 
where the surgeons performed surgery to remove the shrapnel 
from his skull.  He indicated that he had been informed that 
one piece of shrapnel remained and could not be removed.  He 
stated that he experienced sharp and dull pain on an 
intermittent basis, difficulty concentrating, and dizziness 
since the injury.  He reported that Dr. B. had taken X-rays 
in 1998 which showed that shrapnel was embedded in some 
tissue in the back of the skull.  He later submitted an X-ray 
study dated in October 1998 purportedly reflecting a retained 
metal foreign body at the base of the skull.

Private medical records from November 1998 reflect that the 
veteran complained of a stiff neck.

In March 1999, D. W. provided a detailed statement to the 
effect that he was a medic in Vietnam and that the veteran 
incurred a shrapnel wound to the back of the neck while 
standing a few feet away from him.  D. W. indicated that he 
provided initial treatment, that the veteran was evacuated by 
helicopter, and that he was taken to the 24th Evacuation 
Hospital for treatment.

On a VA scars examination in May 1999, an X-ray of the 
cervical spine revealed small metallic fragments at the C-1 
area, and small calcific density around the C-5-C-7 disc 
space.  The diagnosis was scar and possible retained shrapnel 
on the posterior occipital area.

On a May 1999 VA examination for various muscles, the veteran 
complained of pain and stiffness in the posterior aspect of 
his neck near the base of his skull, and occasional dizziness 
and headaches.  Physical examination showed two well-placed 
scars above the level of the patient's hairline posteriorly 
in the midline consistent with the superior aspect of the 
cervical spine and base of the skull.  These two scars were 
slightly tender.  They measured less than 1 centimeter in 
length each.  He had restricted neck extension of 
approximately 20 degrees and there were significant 
complaints of pain with any additional effort at neck 
extension and neck flexion.  The examiner expressed the 
opinion that it was likely that he had scarring of the 
cervical paraspinous musculature which could lead to the 
restricted range of motion and associated pain in the area.

A June 2001 private medical statement from Dr. T. reflects 
his opinion that the veteran continued to suffer from neck 
and head pain from shrapnel in his skull from his Vietnam War 
injury.

A June 2001 private X-ray of the cervical spine was 
interpreted to reveal negative findings with the exception of 
a small metallic foreign body approximately 5 mllimeters in 
size.

VA scars examination in February 2003 revealed the veteran's 
complaint of significant neck pain that had progressed with 
age and cold weather.

VA muscles examination in February 2003 revealed that the 
veteran complained of neck stiffness with rotation.  
Examination of the neck revealed that the neck was definitely 
limited in extension and X-ray findings that could be 
consistent with muscle spasm.  The assessment was that the 
veteran had extreme stiffness in his neck and that it was 
unclear to the examiner whether or not this related to the 
veteran's shrapnel injury while he was serving in Vietnam.  
However, the examiner noted that this did limit his 
activities and caused him severe discomfort.

The Board initially finds that the evidence is sufficient to 
establish that the veteran was exposed to combat during 
service.  However, this merely permits the Board to conclude 
that an injury consistent with combat was incurred in 
service.  It is still necessary that the veteran produce 
evidence of a current disability and medical evidence linking 
that disability to service or service-connected disability.  
Unfortunately, the evidence that is of record does not 
demonstrate a current diagnosis of cervical spine arthritis 
that has been established by X-ray findings.  Consequently, 
the Board finds that a preponderance of the evidence is 
against the claim for service connection for localized 
degenerative arthritis around C-1.  

With respect to the claim for service connection for cervical 
musculature damage, the Board notes that recent medical 
examination revealed severe stiffness of the neck and X-rays 
were interpreted to reveal findings consistent with muscle 
spasm.  Thus, the Board finds that the evidence of record 
supports a finding of current disability associated with 
cervical musculature.  In addition, while the recent VA 
examiner in February 2003 indicated that it was unclear as to 
whether or not the veteran's extreme neck stiffness was 
related to his shrapnel injury while serving in Vietnam, the 
examiner did not specifically state that there was no such 
relationship, and the earlier June 2001 medical statement 
from Dr. T. does indicate that the veteran continued to 
suffer neck and head pain as a result of shrapnel in his 
skull from his Vietnam War injury.  Moreover, the May 1999 VA 
muscles examiner opined that it was likely that he had 
scarring of the cervical paraspinous musculature which could 
lead to the restricted range of motion and associated pain in 
the area.  Thus, the Board finds that although the veteran's 
current cervical musculature damage has not been related 
directly to service, uncontradicted medical opinion has 
linked such disability to the veteran's service-connected 
retained foreign body of the neck.  Accordingly, giving the 
veteran the benefit of the doubt, the Board finds that 
service connection for cervical spine musculature with pain 
is warranted.





ORDER

The claim for service connection for localized degenerative 
arthritis around C-1 is denied.

The claim for service connection for cervical musculature 
damage with pain is granted.


REMAND

With respect to the issues of entitlement to an evaluation in 
excess of 10 percent for scars of the neck and back of head, 
with retained foreign body, and entitlement to an evaluation 
in excess of 10 percent for headaches and dizziness, the law 
provides that when there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a Statement of the Case.  
Consequently, the Board concludes that in view of its finding 
that the veteran's February 2003 statement constitutes a NOD 
with the February 2003 supplemental statement of the case's 
initial denial of entitlement to an evaluation in excess of 
10 percent for scars of the neck and back of head, with 
retained foreign body, the Board is now required to remand 
this for issuance of an appropriate Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The RO should furnish the veteran an 
appropriate  Statement of the Case 
addressing the issues of entitlement to 
an evaluation in excess of 10 percent for 
scars of the neck and back of head, with 
retained foreign body.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

